Citation Nr: 1758676	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for a bilateral knee disability, to include as result of a service-connected disability.

3.  Entitlement to service connection for a low back disability, to include as result of a service-connected disability.

4.  Entitlement to an initial rating in excess of 10 percent for left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion prior to June 14, 2015, and in excess of 20 percent after June 14, 2015.  


REPRESENTATION

Appellant represented by:	Aires F. Robinson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1997 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2009 and August 2013 by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  The service connection issues on appeal were addressed in the April 2009 rating decision.  Service connection was established for left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion in the August 2013 rating decision and a 10 percent rating was assigned.  The Veteran appealed the assigned rating.  An August 2015 rating decision granted an increased 20 percent rating for the service-connected left foot disability effective from June 14, 2015.  The issue as to this matter has been accordingly revised on the title page of this decision.  

In September 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  




FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder, to include depression, was not manifest during service; a psychosis was not manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present acquired psychiatric disorder is etiologically related to service or to a service-connected disability.

2.  A bilateral knee disability was not manifest during service; arthritis was not manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or to a service-connected disability.

3.  A low back disability was not manifest during service; arthritis was not manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or to a service-connected disability.

4.  Prior to March 16, 2013, the Veteran's service-connected left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion was manifested by no more than moderate foot injury.

5.  Effective from March 16, 2013, the Veteran's service-connected left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion is manifested by no more than a moderately severe foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C. §§ 1131, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a bilateral knee disability, to include as result of a service-connected disability, have not been met.  38 U.S.C. §§ 1131, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a low back disability, to include as result of a service-connected disability, have not been met.  38 U.S.C. §§ 1131, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for an initial rating in excess of 10 percent for left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion prior to March 16, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).

5.  The criteria for an increased 20 percent for left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion effective from March 16, 2013, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including psychoses and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis, diabetes mellitus, and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The Veteran contends that he has a psychiatric disorder and disabilities of knee and low back as a result of active service.  Specifically, he contends that he was treated for depression during service and that the disorder had continued since then.  He also asserts that he sustained knee and back injuries at the same time of his left foot injury in December 1998 and that his knee and back disabilities had been aggravated by his service-connected left foot disability.  An April 2010 statement from M.J.W. noted he had witnessed the Veteran's left foot injury and that from that time he had discussed pain from that injury relating to his current medical conditions.  

Service treatment records include a January 1998 report noting the Veteran had been aboard ship for one month and complained of an inability to adapt to service.  He stated he had been very depressed, had nightmares about the ship sinking, and woke up in a cold sweat.  The examiner provided a diagnosis of depression with suicidal ideation without actual plan and referred the Veteran for a mental health consultation.  A subsequent January 1998 mental health clinic examination provided a diagnosis of adjustment disorder with mixed depression and anxious features.  It was noted that he was able to contract for safety and was fit for full duty, but recommended an entry level separation from service for nonadaptability.  There is no record of any subsequent complaint, treatment, or diagnosis of a psychiatric disorder.  

Records show the Veteran sustained a left foot injury in December 1998 and are negative for complaint, treatment, or diagnosis related to the knee or low back disorders.  In his June 2000 report of medical history at separation the Veteran denied any history of recurrent back pain or back injury, trick or locked knee, or depression.  A examination revealed clinical spine, lower extremities, and psychiatric evaluations were normal.  

When he underwne a VA mental disorders examination in February 2009, the Veteran described symptoms of a sense of becoming easily overwhelmed with stress that made him feel depressed that began in 1998 and had been constant.  The examiner noted he did not endorse any symptoms of depression at that time and indicated he had not had a problem with depression since 2000.  It was noted he had not received any treatment for the condition, had not received psychotherapy within the past year, and had not been hospitalized for psychiatric reasons.  A mental status examination was conducted and pertinent medical records were summarized.  The examiner found no diagnosis was warranted at that time and noted an adjustment disorder had resolved.  It was noted his current psychiatric symptoms did not interfere with social and occupational functioning or require continuous medication.

The Veteran also underwent a VA general medical examination in March 2009.  At that time, he reported having sustained low back and left knee injuries in 1998 when he fell after his left foot was slammed in an air tight door.  He stated low back and left knee pain had existed since 1998.  He reported having received chiropractic treatment for the low back and used over-the-counter pain relief medication for his knee pain.  He described his functional impairment as trouble running and jumping.  The examiner noted the Veteran's posture and gait were within normal limits.  X-ray studies of the lumbar spine and left and right knees were found to be within normal limits.  The diagnoses included left knee and lumbar strain.  The examiner stated it was as likely as not that the left knee and lumbar spine conditions were caused by a left foot injury.  

Private medical records dated in August 2012 noted the Veteran complained of right knee pain and swelling.  An X-ray study revealed minimal degenerative change.

At his VA knee disorders examination in March 2013 the Veteran reported that the onset of his bilateral knee disorder symptoms began during active service.  The examiner provided diagnoses of bilateral knee strain and noted a date of diagnosis in 1998.  The disorders were found to be less likely proximately due to or the result of a service-connected disability.  It was noted that while an abnormal gait due to a left foot condition could affect the knees there was no medical record in this case to suggest such a link.  The examiner further noted, in essence, that based upon the medical history, physical examination, diagnostic testing, and medical records a positive nexus opinion could not be provided without resorting to mere speculation.  Nor, it was noted, could a connection without medical evidence and upon only one visit be made without basing the opinion on inference.  

A March 2013 back conditions examination report noted a diagnosis of lumbar strain with an unknown date of diagnosis.  It was noted the Veteran reported the onset of symptoms in 1997.  The examiner noted his gait was antalgic due to his knee disorders.  The disorder was found to be less likely proximately due to or the result of a service-connected disability.  It was noted that while an abnormal gait could cause a lower back injury there was no medical record in this case to suggest such a link.  The examiner further noted, in essence, that based upon the medical history, physical examination, diagnostic testing, and medical records a positive nexus opinion could not be provided without resorting to mere speculation.  

An August 2013 private medical opinion from A.K.S., M.D., noted the Veteran's depressive and anxiety symptoms dated back to January 1998 and that he reported symptoms had continued since 1998.  It was the physician's opinion that it was more likely than not that he had major depression since 1998.  

An August 2013 opinion from a private chiropractor, M.K.K., D.C., found that an injury to the Veteran's left foot had altered the biomechanical function of his foot which caused dysfunction in the kinetic chain up the lower extremity, affecting the knee and lower back.  

An August 2013 statement from a private podiatrist, M.J.F., D.P.M., found that an injury in service had caused the Veteran's left toe arthritis with associated knee and hip pain.  An October 2013 treatment report noted diagnoses including low back pain, mild lumbar disc bulge, and history of back injury in 1998.  

VA knee examination in June 2015 included a diagnosis of right knee degenerative arthritis.  It was noted that the Veteran reported having caught his foot in an airlock door in service and that he had persistent left foot and great toe pain, which he felt affected his ambulation and biomechanics.  He reported having bilateral knee and back pain that he attributed to his left foot injury and persistent pain affecting his gait.  He denied any specific injury to his knees and/or back.

A June 2015 VA back disorders examination found no objective evidence to support a diagnosis of a back disability at that time.  It was note that the Veteran reported the claimed condition had progressed over the previous five years with stiffness, mid and lower back pain, and occasional muscle spasm.  

VA mental disorders examination in June 2015 included a diagnosis of recurrent severe major depressive disorder.  The examiner noted the Veteran was much more symptomatic than when he was last evaluated in 2009.  An October 2015 addendum found it was less likely that the claimed condition was incurred in or caused by an in-service injury, event, or illness.  It was specifically noted that his depression was less likely incurred in or caused by the adjustment disorder that occurred in 1998.  As rationale it was noted that the Veteran's adjustment disorder diagnosed in 1998 was related to his difficulty coping with being aboard ship.  He described having mental health symptoms associated with his desire to get out of service and there was evidence that once this specific stressor was removed he no longer experienced mental health symptoms.  

The examiner noted the Veteran reported during a February 2009 examination that he had not had a problem with depression since 2000 when he was discharged from service and found there was no evidence that he continued to experience symptoms associated with his adjustment disorder after discharge.  The examiner concluded that there was no evidence that the adjustment disorder first diagnosed in service progressed into depression or any other mental health condition, nor was there evidence that he had a mental health condition that had been continuous and unremitting since military service.  It was further noted that the Veteran appeared to have maintained stable employment in airport security over the years.  The opinion of Dr. A.K.S. was considered, but noted that the physician was not a mental health provider, did not have access to the claims file when he wrote the opinion, referenced an in-service two week hospitalization associated with the mental health diagnosis that was not supported by service treatment records, and provided a description of his symptoms that was inconsistent with the Veteran's own reports upon examination in June 2015.

VA back disorders examination in October 2015 included a diagnosis of lumbosacral strain with a diagnosis of May 2013.  It was noted the Veteran reported that he had fallen during service in 1998 injuring his left foot and low back.  He stated he had experienced low back pain since that event and chiropractic treatment for low back pain since 2000.  An X-ray study revealed a normal lumbar spine.  A knee disorders examination provided a diagnosis of bilateral knee condition based upon X-ray study findings with an impression of bilateral medial compartment narrowing which could be due to early osteoarthritis or prior meniscal injuries.  It was noted the Veteran reported onset of bilateral knee pain 1998 when he fell aboard ship and injured his left foot.  The examiner summarized the evidence of record, including the August 2014 statement from Dr. M.K.K., and noted that no chiropractic treatment records were available for review.  Due to the lack of available medical records and documentation for the Veteran's claimed low back and bilateral knee conditions, the examiner stated she was unable to provide a medical opinion without resorting to mere speculation as to whether or not there was a connection between a service-connected altered gait due to foot contusion and left foot tendonitis, plantar fasciitis, and metatarsalgia and his claimed low back and bilateral knee condition. 

Another VA mental health examination was conducted in November 2015.  The examiner found that after carefully reviewing the Veteran's electronic medical records, his psychometric data, and interviewing him that he met the criteria for recurrent major depressive disorder.  It was noted that the Veteran reported that his depression and associated symptoms began in service and that he claimed that his depression had continued since then.  The examiner noted, however, that a 2009 examination indicated that he was not depressed at the time of the evaluation and had not experienced depression for the previous nine years.  His current symptoms of depression were found to be less likely secondary to his experiences in service.  The identified stressful event of being placed in a different job than his recruiter told him was found to be an adjustment issue opposed to an issue of chronic mental illness.  Difficulties adapting to the ship was also an issue of adjustment and consistent with the diagnosis of adjustment disorder that was given in service.  The examiner stated that it was possible that he was currently experiencing significant symptoms of depression, but that it was not believed that they were secondary to his service experiences. 

Based on the foregoing, the Board finds a chronic acquired psychiatric disorder, to include depression, and bilateral knee and low back disabilities were not manifest during service.  The service treatment records are negative for complaints, treatment, or diagnosis of disorders of the knees or low back.  Further, while the Veteran did receive mental health treatment in-service, a diagnosis was not rendered at that time.  There is also no indication of chronic mental health disorder during active service.   There was likewise no evidence that that a psychosis or arthritis to the knee or low back were manifested within a year of service discharge.  The Veteran has provided no competent evidence to refute this finding.

The preponderance of the evidence also fails to establish that a present acquired psychiatric disorder, a bilateral knee disability, or a low back disability are etiologically related to service or to a service-connected disability.    The B February 2009, March 2013, June 2015, October 2015, and November 2015 VA medical opinions are persuasive and based upon adequate rationale.  The March 2013 and October 2015 opinions, in essence, stating that positive nexus opinions could not be provided without speculation are not shown to be too inconclusive or equivocal for adequate determinations.  To be clear, although the VA opinion is speculative, the VA examiner correctly explained the basis for the speculative medical opinion. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The examiners are shown to have reviewed the evidence of record, and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board also finds that the Veteran's reports as to having sustained knee and back injuries in service and having experienced psychiatric disorder symptoms continuously since active service to be not credible due to inconsistency with the evidence of record, including service treatment records.  In fact, he denied any history of back or knee problems in June 2000 and denied a history of psychiatric disorder symptoms upon examination in February 2009.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

Consideration has been given to the March 2009 VA general medical examination findings, to the August 2013 private medical opinions, and to the October 2013 private treatment report providing a diagnosis of a history of back injury in 1998.  However, the Board finds these opinions and findings warrant a lesser degree of probative weight.  This evidence is found to have been based upon a less complete and accurate review of the evidence than the other etiology opinions of record.  It is specifically noted that the March 2009 VA examiner's etiology opinion was provided without any rationale and the etiology opinion of Dr. A.K.S. in August 2013 is shown to have been based upon reports from the Veteran found to be not credible.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If [an] opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[A]n adequate medical report must rest on correct facts and reasoned medical judgment so as [to] inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

Full consideration has been given to the August 2013 private medical opinions from Drs. M.K.K. and M.J.F., who, essentially, determined that the Veteran had knee and low back disabilities as a result of his service-connected left foot disability.  However, the Board finds these opinions to warrant a lesser degree of probative weight due to inconsistency with the other medical evidence of record.  The finding of Dr. M.K.K. that an injury to the Veteran's left foot had altered the biomechanical function of his foot which caused dysfunction in the kinetic chain up the lower extremity, affecting the knee and lower back, is inconsistent with the March 2009 findings of posture and gait within normal limits and March 2013 finding that his gait was antalgic due to his knee disorders.  The August 2013 statement from Dr. M.J.F. that knee pain was associated an injury in service and left toe arthritis provided no information as to how it was associated, but this finding too is considered to be inconsistent with the March 2009 and March 2013 VA reports.  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

Consideration has also been given to the Veteran's personal assertion that he has   disabilities related to his active service and his service-connected   disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in psychiatric or orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The April 2010 statement from M.J.W. relating the Veteran's reports of unidentified current medical conditions to his left foot pain is too nonspecific to be of any probative value.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a chronic acquired psychiatric disorder and bilateral knee and low back disabilities is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Under VA law disabilities may be rated separately without violating the prohibition against pyramiding under 38 C.F.R. § 4.14, unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); but see Prokarym v. McDonald, 27 Vet. App. 307, 311 (2015) (holding that 38 C.F.R. § 4.71a, Diagnostic Code 5284, does not apply to the other eight foot conditions specifically listed that pertain to musculoskeletal disabilities of the foot).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 Note (1) (2017).

For acquired flatfoot disabilities, a 0 percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  For severe flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted if unilateral and a 30 percent rating if bilateral.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if unilateral and a 50 percent rating if bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

VA regulations provide that for static foot deformities it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  That is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57 (2017).

For metatarsalgia, anterior (Morton's disease), a 10 percent rating is warranted for a unilateral or bilateral disorder.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2017).  

For unilateral hallux valgus, 10 percent ratings are warranted for postoperative resection of the metatarsal head or for severe disorders equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).  

For other foot injuries, a 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for moderately severe disability, a 30 percent rating is warranted for severe disability, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  



It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

The pertinent evidence of record includes service treatment records showing that the Veteran sustained an injury to the medial left foot and sketched an area of involvement just below the great toe.  There was edema and limited motion due to pain.  X-ray studies were negative for fracture.  A diagnosis of resolving contusion was provided.  A June 2000 separation examination revealed a normal clinical evaluation of the feet.  

VA examination in March 2009 included a diagnosis of left foot tendonitis and noted X-ray study findings revealed calcific densities to the soft tissue posterior to the distal tibia.  It was noted the Veteran complained of left dorsal foot pain three times per week that lasted for one day.  He described his pain as aching and cramping and reported pain and weakness upon standing or walking.  He stated he could function with medication, but that his foot hurt when he jogged or ran.  The examiner noted the Veteran's gait was within normal limits and that an examination of the feet revealed no signs of abnormal weight bearing, breakdown, callosities, or usual shoe wear.  There was tenderness to the left foot, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the left great toe.  Alignment of the Achilles tendon was normal on weight bearing and non-weight bearing.  There was no evidence of present pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, hallux rigidus, or any limitation with standing or walking.  Motor and sensory function was within normal limits.  

VA foot examination on March 16, 2013, included diagnoses of metatarsalgia and plantar fasciitis to the left foot.  The examiner found the Veteran had a moderately severe left foot injury that was described as tenderness to the plantar aspect.  There was no evidence of hammer toes, hallux valgus, hallux rigidus, or pes cavus.  Shoe inserts were used constantly for the foot disorder.  X-ray studies of the left foot revealed normal alignment, preserved joint spaces, and normal soft tissues with no evidence of fracture or suspicious bony lesions.  It was noted that his ability to work was limited due to his limited ability to stand and walk for a prolonged period of time.  

VA foot disorders examination in June 2015 included diagnoses of left foot tendonitis with plantar fasciitis and metatarsalgia.  It was noted the Veteran reported having intermittent achy and sharp pain that was worse to the great toe and was worse with standing and walking.  He stated he had occasional great toe swelling.  He reported his pain severity was five on a ten point scale and that his standing and walking tolerance was 30 minutes.  He reported functional loss or functional impairment defined as foot pain and interference with standing and walking.  It was noted that no reports of flare-ups impacting the function of the foot were provided.  There was bilateral pain on use of the feet, pain on manipulation, and pain accentuated on manipulation, but no indication of swelling on use, characteristic calluses, extreme tenderness of plantar surfaces, decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity, weight-bearing line falling over or medial to the great toe, a lower extremity deformity other than pes planus causing alteration of the weight-bearing line, inward bowing of the Achilles' tendon, marked inward displacement and severe spasm of the Achilles' tendon, Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes cavus, or other foot injuries.  There was bilateral pain on examination and contributing factors of disability including bilateral pain on movement and bilateral pain on weight-bearing.  There was bilateral pain, weakness, fatigability, or incoordination that significantly limited ability during flare-ups or when the feet were used repeatedly over a period of time due to interference with standing, walking, and running and with difficulty with stairs.  

In statements and testimony in support of his claim the Veteran that he had to wear orthotics for both feet, that he was unable to jog like he had before, and that he had pain upon standing or walking for more than 30 minutes.  He noted that his foot disability affected his ability to perform his job in security and that his employer had made accommodations due to his disability.  He provided copies of medical literature in support of his claim.

A review of the available VA record shows that service-connection is established for left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion.  A 10 percent rating effective from September 17, 2008, and a 20 percent rating effective from June 14, 2005, were assigned by analogy under Diagnostic Code 5276, pes planus.  The Board finds, however, that the overall evidence of record, including the treatment records contemporaneous to the injury during active service, demonstrates that the service-connected left foot disability is more appropriately evaluated under Diagnostic Code 5284, other foot injuries.  

It is significant to note that the Veteran's specific foot injury in service was well described in the service treatment records and that pes planus was not shown in service.  Nor has service connection been established for pes planus.  The Board notes, additionally, that the various diagnoses and findings provided over the course of this appeal include conflicting opinions as to whether a diagnosis of pes planus was demonstrated.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has considered whether any other diagnostic codes or separate ratings are appropriate in this case.  Under Diagnostic Code 5284, the term "other" refers to injuries other than those set out in Diagnostic Codes 5276-5283.  See Copeland v. McDonald, 27 Vet App. 333, 337 (2015).  As a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a.  Copeland at 338, citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993); 38 C.F.R. §§ 4.20 , 4.27.  

Tendonitis or tendinitis is the inflammation of a tendon.  Medline Plus, http://c.merriam-webster.com/medlineplus/tendonitis.  Metatarsalgia is a cramping burning pain below and between the metatarsal bone where they join the toe bones.  Medline Plus, http://c.merriam-webster.com/medlineplus/metatarsalgia.  Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  See Fenderson, 12 Vet. App. at 122 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609 - 10, 1300 (28th ed. 1994).  Although service connection has been established for left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion, there is no indication that tendonitis, plantar fasciitis, or metatarsalgia are separately disabling nor that any associated symptoms exclusive to these diagnoses can be distinguished from the service-connect disability ratings for foot injuries under Diagnostic Code 5284.  There is no evidence of disabling aspects of tendonitis, plantar fasciitis, or metatarsalgia other than pain and such pain cannot be distinguished from pain associated with the assigned rating.  In essence, while a single rating in this case could alternatively be assigned under Diagnostic Codes 5010 or 5279, the Veteran's specific disability is most appropriately evaluated under Diagnostic Code 5284 and separate ratings under Diagnostic Codes 5010 or 5279 would violate the prohibition against pyramiding disability rating under 38 C.F.R. § 4.14.

Based upon the evidence of record, the Board finds that the Veteran's service-connected left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion prior to March 16, 2013, was manifested by no more than moderate foot injury.  The March 2009 VA examination findings are persuasive as to this matter.  A rating in excess of 10 percent prior to March 16, 2013, is not warranted.

The Board finds, however, that effective from March 16, 2013, the Veteran's service-connected left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion is shown to have been manifested by a moderately severe foot injury.  The March 2013 and June 2015 VA examination findings demonstrate pain and dysfunction to the left foot that are most appropriately evaluated as a moderately severe foot injury.  Therefore, a 20 percent rating, but no higher, is warranted effective from March 16, 2013.  

The Board acknowledges that the Veteran is competent to report observable symptoms of a foot disability, e.g. pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability nor to diagnose additional or secondary disabilities.  Such competent evidence concerning the nature and extent of the Veteran's service-connected foot disability has been provided by VA medical professionals who examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has not overlooked the fact that the Veteran experienced pain, in fact, that is the primary basis for the current ratings.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned VA examinations and is the basis for the award of alternative separate ratings in this case.  Although the Veteran has complained of more severely disabling foot problems, there is no evidence other than as described herein demonstrating any additional loss of motion or functional loss that affected his ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  The assigned ratings and diagnostic code designations adequately address the Veteran's service-connected disabilities.  The preponderance of the evidence in this case is against the claim for any higher or separate ratings.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.

Entitlement to service connection for a bilateral knee disability, to include as result of a service-connected disability, is denied.

Entitlement to service connection for a low back disability, to include as result of a service-connected disability, is denied.

Entitlement to an initial rating in excess of 10 percent for left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion prior to March 16, 2013, is denied.

A 20 percent rating effective from March 16, 2013, for left foot tendonitis, plantar fasciitis, and metatarsalgia status post left foot contusion is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


